                                        Case 3:20-cv-01294-RS Document 121 Filed 08/04/21 Page 1 of 6



                                  1   Craig J. Mariam (SBN: 225280)
                                      cmariam@grsm.com
                                  2   Anthony D. Phillips (SBN: 259688)
                                      aphillips@grsm.com
                                  3   Eunice J. Liao (SBN: 330655)
                                      eliao@grsm.com
                                  4   GORDON REES SCULLY MANSUKHANI, LLP
                                      275 Battery Street, Suite 2000
                                  5   San Francisco, CA 94111
                                      Telephone: (415) 986-5900
                                  6   Facsimile: (877) 306-0043
                                      Attorneys for Defendant
                                  7   BUYERQUEST, INC.

                                  8                            UNITED STATES DISTRICT COURT

                                  9                          NORTHERN DISTRICT OF CALIFORNIA

                                 10

                                 11   TRADESHIFT, INC., a Delaware corporation, )   CASE NO. 3:20-cv-01294-RS
                                                                                )
275 Battery Street, Suite 2000




                                 12                           Plaintiff,        )   BUYERQUEST, INC.’S
  San Francisco, CA 94111




                                                                                )   ADMINISTRATIVE MOTION TO FILE
    Gordon & Rees LLP




                                 13       vs.                                   )   UNDER SEAL EXHIBITS TO MOTION
                                                                                )   FOR SUMMARY JUDGMENT AND TO
                                 14   BUYERQUEST, INC., an Ohio corporation, )      FILE REDACTED MOVING PAPERS
                                                                                )
                                 15                           Defendant.        )   Declaration of Anthony D. Phillips, and
                                                                                )   [Proposed] Order filed concurrently herewith
                                 16                                             )
                                                                                )   Judge: Hon. Richard Seeborg
                                 17                                             )   Courtroom: 3 (17th Floor)
                                                                                )
                                 18                                             )   Date: Sept. 9, 2021
                                                                                )   Time: 1:30 p.m.
                                 19                                             )
                                                                                )   Complaint Filed: February 20, 2020
                                 20                                             )   Trial: November 1, 2021

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28                                            -1-
                                                                                                  CASE NO. 3:20-cv-01294-RS
                                                    BUYERQUEST’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                         EXHIBITS TO MOTION FOR SUMMARY JUDGMENT
                                        Case 3:20-cv-01294-RS Document 121 Filed 08/04/21 Page 2 of 6



                                  1
                                             Pursuant to Civil Local Rules 79-5 and 7-11, Defendant BuyerQuest, Inc. (“BuyerQuest”)
                                  2

                                  3   hereby moves to file under seal certain exhibits attached to the Declaration of Anthony D.

                                  4   Phillips in support of BuyerQuest’s Motion for Summary Judgment and for leave to file a

                                  5   redacted version of its Motion for Summary Judgment that references confidential information
                                  6
                                      contained in the exhibits.
                                  7
                                             Pursuant to Local Rule 79-5(e), BuyerQuest seeks to seal documents that have been
                                  8
                                      designated Confidential and or Highly Confidential under the Protective Order in this case
                                  9
                                      including:
                                 10

                                 11         Exhibit A-1, a document Plaintiff Tradeshift, Inc. (“Tradeshift”) produced, bates stamped
275 Battery Street, Suite 2000




                                 12          TS_BQ_00000124-127 and designated Confidential.
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13         Exhibit A-2, a document Tradeshift produced, bates stamped TS_BQ_00000128-134 and
                                 14
                                             designated Confidential.
                                 15
                                            Exhibit A-3, a document Tradeshift produced, bates stamped TS_BQ_00000016-52 and
                                 16
                                             designated Confidential.
                                 17

                                 18         Exhibit B, a document Tradeshift produced, bates stamped TS_BQ_00000053-123 and

                                 19          designated Confidential.
                                 20         Exhibit C, a document Tradeshift produced, bates stamped TS_BQ_00031139 and
                                 21
                                             designated Highly Confidential – Attorneys’ Eyes Only.
                                 22
                                            Exhibit D, a document Tradeshift produced, bates stamped TS_BQ_00004378 – 4411
                                 23
                                             and designated Confidential.
                                 24

                                 25         Exhibit F, a document Tradeshift produced, bates stamped TS_BQ_00032640 and

                                 26          designated Highly Confidential – Attorneys’ Eyes Only.
                                 27

                                 28                                                  -2-
                                                                                                     CASE NO. 3:20-cv-01294-RS
                                                       BUYERQUEST’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                            EXHIBITS TO MOTION FOR SUMMARY JUDGMENT
                                      Case 3:20-cv-01294-RS Document 121 Filed 08/04/21 Page 3 of 6



                                  1       Exhibit G, a document produced by Tradeshift, bates stamped TS_BQ_00007522 and
                                  2        designated Confidential.
                                  3
                                          Exhibit H, a document Tradeshift produced, bates stamped TS_BQ_00006823-26 and
                                  4
                                           designated Confidential.
                                  5

                                  6       Exhibit I, excerpts of the April 20, 2021 deposition transcript of Jack Mulloy that

                                  7        involve testimony related to documents designated Confidential.

                                  8       Exhibit J, a document Tradeshift produced, bates stamped TS_BQ_00000160-161 and
                                  9        designated Confidential.
                                 10
                                          Exhibit K, a document Tradeshift produced, bates stamped TS_BQ_00003056-3058 and
                                 11
                                           designated Confidential.
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13       Exhibit L, a document Tradeshift produced, bates stamped TS_BQ_00001648-49 and

                                 14        designated Confidential.

                                 15       Exhibit M, excerpts of the May 11, 2021 deposition transcript of Debbie Gillman that
                                 16
                                           involve testimony related to documents designated Confidential.
                                 17
                                          Exhibit N, a document Tradeshift produced, bates stamped TS_BQ_00000001-3 and
                                 18
                                           designated Confidential.
                                 19

                                 20       Exhibit O, excerpts of the May 12, 2021 deposition transcript of Jason Barr, designated

                                 21        Confidential.

                                 22       Exhibit P, excerpts of the May 7, 2021 deposition transcript of Peter Van Pruissen that
                                 23
                                           involve testimony related to documents designated Confidential.
                                 24
                                          Exhibit Q, documents produced by Tradeshift and Smucker, bates stamped
                                 25
                                           TS_BQ_00011627; TJMSC0002189-90; TJMSC0002194; and TJMSC0014709-11 and
                                 26
                                           designated Confidential.
                                 27

                                 28                                                -3-
                                                                                                  CASE NO. 3:20-cv-01294-RS
                                                    BUYERQUEST’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                         EXHIBITS TO MOTION FOR SUMMARY JUDGMENT
                                      Case 3:20-cv-01294-RS Document 121 Filed 08/04/21 Page 4 of 6



                                  1       Exhibit R, excerpts of the May 13, 2021 deposition transcript of Christian Lanng that
                                  2        involve testimony related to documents designated Confidential.
                                  3
                                          Exhibit T, a document BuyerQuest produced, bates stamped BQ000005 and designated
                                  4
                                           Confidential.
                                  5

                                  6       Exhibit U, a document Tradeshift produced, bates stamped TS_BQ_00012541-42 and

                                  7        designated Confidential.

                                  8       Exhibit V, a document Tradeshift produced, bates stamped TS_BQ_00031491 and
                                  9        designated Confidential.
                                 10
                                          Exhibit V-1, excerpts of the April 14, 2021 deposition transcript of Dan Roehrs that
                                 11
                                           involve testimony related to documents designated Confidential.
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13       Exhibit W, a document Tradeshift produced, bates stamped TS_BQ_00032419 and

                                 14        designated Confidential.

                                 15       Exhibit X, a document Tradeshift produced, bates stamped TS_BQ_00032518-19 and
                                 16
                                           designated Confidential.
                                 17
                                          Exhibit Y, excerpts of the April 16, 2021 deposition transcript of Luke Batman that
                                 18
                                           involve testimony related to documents designated Confidential, including a document
                                 19
                                           BuyerQuest produced, bates stamped BQ113492.
                                 20

                                 21       Exhibit Z, a document produced by BuyerQuest, bates stamped BQ059229-235 and

                                 22        designated Confidential.
                                 23
                                          Exhibit AA, a document produced by Tradeshift, bates stamped TS_BQ_00000006-7 and
                                 24
                                           designated Confidential.
                                 25

                                 26

                                 27

                                 28                                               -4-
                                                                                                 CASE NO. 3:20-cv-01294-RS
                                                   BUYERQUEST’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                        EXHIBITS TO MOTION FOR SUMMARY JUDGMENT
                                        Case 3:20-cv-01294-RS Document 121 Filed 08/04/21 Page 5 of 6



                                  1         Exhibit BB, excerpts of the April 29, 2021 deposition transcript of Sean Norton that
                                  2          involve testimony related to documents designated Confidential and Highly
                                  3
                                             Confidential – Attorneys Eyes Only.
                                  4
                                            Exhibit CC, relevant portions of Tradeshift’s Responses to BuyerQuest’s Special
                                  5
                                             Interrogatories, Set One, served on August 10, 2020, and designated Confidential and
                                  6

                                  7          Highly Confidential – Attorneys Eyes Only.

                                  8         Exhibit FF, a document produced by Smucker, bates stamped TJMSC0034689R and
                                  9          designated Confidential.
                                 10
                                            Exhibit GG, excerpts of the July 26, 2021 deposition transcript of Jason Barr,
                                 11
                                             designated Confidential.
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                         
    Gordon & Rees LLP




                                             Exhibit HH, a document produced by Smucker, bates stamped TJMSC0034689R and
                                 13

                                 14          designated Confidential.

                                 15          Pursuant to Local Rule 79-5(e), BuyerQuest concurrently files a declaration establishing
                                 16   why the documents it designated are sealable. BuyerQuest expects that Tradeshift and Smucker
                                 17
                                      will also file corresponding declarations establishing why the documents they designated are
                                 18
                                      sealable. BuyerQuest respectfully requests the Court grant this Motion to Seal.
                                 19
                                      Respectfully submitted,
                                 20

                                 21

                                 22   Dated: August 4, 2021                       GORDON REES SCULLY MANSUKHANI, LLP

                                 23

                                 24                                               By:
                                                                                        Craig J. Mariam
                                 25                                                     Anthony D. Phillips
                                                                                        Eunice J. Liao
                                 26                                                     Attorneys for Defendant
                                 27                                                     BUYERQUEST, INC.

                                 28                                                  -5-
                                                                                                    CASE NO. 3:20-cv-01294-RS
                                                      BUYERQUEST’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                           EXHIBITS TO MOTION FOR SUMMARY JUDGMENT
                                      Case 3:20-cv-01294-RS Document 121 Filed 08/04/21 Page 6 of 6



                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7

                                  8

                                  9

                                 10

                                 11
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28                                        -6-
                                                                                               CASE NO. 3:20-cv-01294-RS
                                                 BUYERQUEST’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                      EXHIBITS TO MOTION FOR SUMMARY JUDGMENT
